Citation Nr: 0908676	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980, 
from October 1980 to December 1989, and from April 1990 to 
January 1998.  The Veteran died in December 2004.  The 
appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2008, the appellant testified before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died on December [redacted], 2004.  The death certificate 
indicated that the immediate cause of his death was carcinoma 
of the lung.  No other causes were noted.

His service records show the Veteran worked as a bulk fuel 
specialist while in service and handled hazardous materials.  
He also had service in the Persian Gulf and reported being 
exposed to chemicals.  Service treatment records show the 
Veteran complained of headaches in June 1992 and September 
1997.

Subsequently, the Veteran sought treatment in June 2004 for 
headaches and vision problems.  Following examination, the 
diagnosis was right occipital brain metastasis with lung 
primary, rib metastasis, lung cancer.

The Board finds that a remand is necessary to obtain an 
opinion as to the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran's claims file to a VA 
examiner, who will be asked to review it 
and answer the following questions.  The 
examiner is asked to provide a rationale 
for the opinions given.

1.  Is it at least as likely as 
not that there is any 
relationship between the cause 
of the Veteran's death and in-
service manifestations, 
including headaches and vision 
problems?

2.  Based upon the type and size 
of the Veteran's cancer, can the 
length of time for the growth be 
estimated?  If so, how long is 
it estimated the cancer had been 
growing?

3.  Based on the Veteran's 
history of exposure to hazardous 
materials and toxic chemicals in 
service, is there a basis to 
speculate as to the cause of the 
Veteran's cancer?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

